                              Case 20-12990-MFW                      Doc 1        Filed 11/17/20             Page 1 of 3

 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH

 BBBBBBBBBB     'LVWULFWRIBBBBBBBBBB
 'LVWULFW RI 'HODZDUH

 &DVHQXPEHU If known  BBBBBBBBBBBBBBBBBBBBBBBBB &KDSWHU                                                                              &KHFNLIWKLVLVDQ
                                                                                                                                               DPHQGHGILOLQJ



2IILFLDO)RUP
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                              

,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHVZULWHGHEWRU¶VQDPHDQGFDVHQXPEHU LINQRZQ 



   'HEWRU¶VQDPH
                                             6ZLVVSRUW )XHOOLQJ /WG
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




   'HEWRU¶VXQLTXHLGHQWLILHU             )RUQRQLQGLYLGXDOGHEWRUV

                                                     )HGHUDO(PSOR\HU,GHQWLILFDWLRQ1XPEHU (,1 BBBBBB±BBBBBBBBBBBBBBBBBBBBB

                                                ✔                                                      (QJOLVK &RPSDQ\ 1XPEHU
                                                     2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBB'HVFULEHLGHQWLILHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                            )RULQGLYLGXDOGHEWRUV

                                                     6RFLDO6HFXULW\QXPEHU [[[±[[±BBBBBBBBBBBBBBBB

                                                     ,QGLYLGXDO7D[SD\HU,GHQWLILFDWLRQQXPEHU ,7,1  [[±[[±BBBBBBBBBBBBBBBB

                                                     2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBB'HVFULEHLGHQWLILHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



   1DPHRIIRUHLJQ
     UHSUHVHQWDWLYH V                        'RQDOG :LOOLDP &KULVWRSKHU 0DOORQ
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


   )RUHLJQSURFHHGLQJLQZKLFK
     DSSRLQWPHQWRIWKHIRUHLJQ              6FKHPH RI $UUDQJHPHQW XQGHU 3DUW  RI WKH &RPSDQLHV $FW  8.
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     UHSUHVHQWDWLYH V RFFXUUHG

   1DWXUHRIWKHIRUHLJQ
                                            Check one:
     SURFHHGLQJ
                                               )RUHLJQPDLQSURFHHGLQJ
                                               )RUHLJQQRQPDLQSURFHHGLQJ
                                            ✔
                                               )RUHLJQPDLQSURFHHGLQJRULQWKHDOWHUQDWLYHIRUHLJQQRQPDLQSURFHHGLQJ


   (YLGHQFHRIWKHIRUHLJQ                ✔
                                               $FHUWLILHGFRS\WUDQVODWHGLQWR(QJOLVKRIWKHGHFLVLRQFRPPHQFLQJWKHIRUHLJQSURFHHGLQJDQG
     SURFHHGLQJ                                 DSSRLQWLQJWKHIRUHLJQUHSUHVHQWDWLYHLVDWWDFKHG

                                               $FHUWLILFDWHWUDQVODWHGLQWR(QJOLVKIURPWKHIRUHLJQFRXUWDIILUPLQJWKHH[LVWHQFHRIWKHIRUHLJQ
                                                SURFHHGLQJDQGRIWKHDSSRLQWPHQWRIWKHIRUHLJQUHSUHVHQWDWLYHLVDWWDFKHG

                                               2WKHUHYLGHQFHRIWKHH[LVWHQFHRIWKHIRUHLJQSURFHHGLQJDQGRIWKHDSSRLQWPHQWRIWKHIRUHLJQ
                                                UHSUHVHQWDWLYHLVGHVFULEHGEHORZDQGUHOHYDQWGRFXPHQWDWLRQWUDQVODWHGLQWR(QJOLVKLVDWWDFKHG
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


   ,VWKLVWKHRQO\IRUHLJQ                  1R $WWDFKDVWDWHPHQWLGHQWLI\LQJHDFKFRXQWU\LQZKLFKDIRUHLJQSURFHHGLQJE\UHJDUGLQJRUDJDLQVWWKH
     SURFHHGLQJZLWKUHVSHFWWR                 GHEWRULVSHQGLQJ
     WKHGHEWRUNQRZQWRWKH                ✔
     IRUHLJQUHSUHVHQWDWLYH V "
                                               <HV




2IILFLDO)RUP                               &KDSWHU3HWLWLRQIRU5HFRJQLWLRQRID)RUHLJQ3URFHHGLQJ                                 SDJH
                             Case 20-12990-MFW                     Doc 1         Filed 11/17/20             Page 2 of 3

'HEWRU        6ZLVVSRUW  )XHOOLQJ /WG
              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH



    2WKHUVHQWLWOHGWRQRWLFH        $WWDFKDOLVWFRQWDLQLQJWKHQDPHVDQGDGGUHVVHVRI
                                        L     DOOSHUVRQVRUERGLHVDXWKRUL]HGWRDGPLQLVWHUIRUHLJQSURFHHGLQJVRIWKHGHEWRU
                                        LL    DOOSDUWLHVWROLWLJDWLRQSHQGLQJLQWKH8QLWHG6WDWHVLQZKLFKWKHGHEWRULVDSDUW\DWWKHWLPHRIILOLQJRIWKLV
                                              SHWLWLRQDQG
                                        LLL   DOOHQWLWLHVDJDLQVWZKRPSURYLVLRQDOUHOLHILVEHLQJVRXJKWXQGHURIWKH%DQNUXSWF\&RGH


    $GGUHVVHV                        &RXQWU\ZKHUHWKHGHEWRUKDVWKHFHQWHURILWV                 'HEWRU¶VUHJLVWHUHGRIILFH
                                       PDLQLQWHUHVWV


                                      8QLWHG .LQJGRP
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  6ZLVVSRUW +RXVH +DPSWRQ &RXUW
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                       1XPEHU    6WUHHW

                                                                                                       0DQRU 3DUN 5XQFRUQ
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                       32 %R[

                                                                                                       &KHVKLUH :$77
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                       &LW\        6WDWH3URYLQFH5HJLRQ =,33RVWDO &RGH


                                                                                                       (QJODQG
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                       &RXQWU\




                                       ,QGLYLGXDOGHEWRU¶VKDELWXDOUHVLGHQFH                        $GGUHVVRI IRUHLJQUHSUHVHQWDWLYH V 



                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                6ZLVVSRUW +RXVH +DPSWRQ &RXUW
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       1XPEHU    6WUHHW                                              1XPEHU    6WUHHW

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                0DQRU 3DUN 5XQFRUQ
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       32%R[                                                       32%R[

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                &KHVKLUH :$77
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &LW\        6WDWH3URYLQFH5HJLRQ =,33RVWDO&RGH            &LW\        6WDWH3URYLQFH5HJLRQ =,33RVWDO &RGH


                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                (QJODQG
                                                                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       &RXQWU\                                                         &RXQWU\




   'HEWRU¶VZHEVLWH 85/             KWWSVZZZVZLVVSRUWFRP
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




   7\SHRIGHEWRU                   Check one:

                                             1RQLQGLYLGXDO check one 
                                               ✔
                                                    &RUSRUDWLRQ$WWDFKDFRUSRUDWHRZQHUVKLSVWDWHPHQWFRQWDLQLQJWKHLQIRUPDWLRQ
                                                     GHVFULEHGLQ)HG5%DQNU3

                                                    3DUWQHUVKLS

                                                    2WKHU6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                             ,QGLYLGXDO




2IILFLDO)RUP                         &KDSWHU3HWLWLRQIRU5HFRJQLWLRQRID)RUHLJQ3URFHHGLQJ                                     SDJH
                              Case 20-12990-MFW                       Doc 1      Filed 11/17/20           Page 3 of 3

'HEWRU        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
              1DPH




   :K\LVYHQXHSURSHULQthis      Check one:
      district"                        ✔
                                            'HEWRU¶VSULQFLSDOSODFHRIEXVLQHVVRUSULQFLSDODVVHWVLQWKH8QLWHG6WDWHVDUHLQWKLVGLVWULFW
                                            'HEWRUGRHVQRWKDYHDSODFHRIEXVLQHVVRUDVVHWVLQWKH8QLWHG6WDWHVEXWWKHIROORZLQJ
                                             DFWLRQRUSURFHHGLQJLQDIHGHUDORUVWDWHFRXUWLVSHQGLQJDJDLQVWWKHGHEWRULQWKLVGLVWULFW
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                            ,IQHLWKHUER[LVFKHFNHGYHQXHLVFRQVLVWHQWZLWKWKHLQWHUHVWVRIMXVWLFHDQGWKHFRQYHQLHQFH
                                             RIWKHSDUWLHVKDYLQJUHJDUGWRWKHUHOLHIVRXJKWE\WKHIRUHLJQUHSUHVHQWDWLYHEHFDXVH
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



   6LJQDWXUHRIIRUHLJQ
      UHSUHVHQWDWLYH V                 ,UHTXHVWUHOLHILQDFFRUGDQFHZLWKFKDSWHURIWLWOH8QLWHG6WDWHV&RGH

                                       ,DPWKHIRUHLJQUHSUHVHQWDWLYHRIDGHEWRULQDIRUHLJQSURFHHGLQJWKHGHEWRULVHOLJLEOHIRUWKH
                                       UHOLHIVRXJKWLQWKLVSHWLWLRQDQG,DPDXWKRUL]HGWRILOHWKLVSHWLWLRQ

                                       ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVSHWLWLRQDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKH
                                       LQIRUPDWLRQLVWUXHDQGFRUUHFW

                                       ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW


                                       8    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         'RQDOG:LOOLDP&KULVWRSKHU0DOORQ
                                                                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           6LJQDWXUHRIIRUHLJQUHSUHVHQWDWLYH                      3ULQWHGQDPH

                                                             
                                       ([HFXWHGRQ        BBBBBBBBBBBBBBBBBB
                                                            00 ''<<<<



                                       8    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           6LJQDWXUHRIIRUHLJQUHSUHVHQWDWLYH                      3ULQWHGQDPH


                                       ([HFXWHGRQ        BBBBBBBBBBBBBBBBBB
                                                            00 ''<<<<




   6LJQDWXUHRIDWWRUQH\
                                       8 V-HIIUH\06FKOHUI
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 'DWH
                                                                                                                    
                                                                                                                    BBBBBBBBBBBBBBBBB
                                            6LJQDWXUHRI$WWRUQH\IRUIRUHLJQUHSUHVHQWDWLYH                       00 ''<<<<


                                           -HIIUH\06FKOHUI
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           3ULQWHGQDPH
                                           )R[5RWKVFKLOG//3
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           )LUPQDPH
                                           10DUNHW6WUHHW6XLWH
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           1XPEHU         6WUHHW
                                           :LOPLQJWRQ
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB '(          
                                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           &LW\                                                            6WDWH          =,3 &RGH


                                             
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          MVFKOHUI#IR[URWKVFKLOGFRP
                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           &RQWDFWSKRQH                                                 (PDLODGGUHVV




                                                                                              '(
                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           %DUQXPEHU                                                     6WDWH




2IILFLDO)RUP                       &KDSWHU3HWLWLRQIRU5HFRJQLWLRQRID)RUHLJQ3URFHHGLQJ                                   SDJH
          3ULQW                     6DYH$V                       $GG$WWDFKPHQW                                                        5HVHW
